Exhibit 10.48

TECHNOLOGY ASSET PURCHASE AGREEMENT
 
THIS TECHNOLOGY ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of June
15, 2006 by and among Cabot Microelectronics Corporation, a Delaware Corporation
having a place of business at 870 N. Commons Drive, Aurora, Illinois 60504
(“CMC” or the “Parent”), QED Technologies International, Inc., a Delaware
corporation having a place of business at 870 N. Commons Drive, Aurora, Illinois
60504 (the “Purchaser”), and Byelocorp Scientific, Inc., a New York corporation
having a place of business at 70 Pine Street, New York, New York 10270 (“BSI” or
the “Seller”).
 
RECITALS
 
WHEREAS, BSI owns certain technology and certain rights to that technology,
including patents solely owned by BSI (the “BSI Patents”) and other patents
co-owned by BSI and the University of Rochester (“Rochester”) (the
“BSI/Rochester Patents”), that relate to shape forming, finishing, polishing and
metrology of optical elements and other work pieces including magnetorheological
methods, devices, fluids, compositions and related deterministic surface
finishing processes (the “Technology”);
 
WHEREAS, BSI also has an exclusive license under Rochester’s ownership interest
in the BSI/Rochester Patents, pursuant to an Exclusive License Agreement between
BSI and Rochester, dated June 12, 2006 (the “BSI/Rochester Exclusive License”);
 
WHEREAS, BSI has granted MR Finishing Systems, LLC, the predecessor to QED
Technologies, Inc., a New York corporation (“QED”), an exclusive license under
the BSI Patents and under BSI’s ownership interest in the BSI/Rochester Patents,
pursuant to a License Agreement, dated July 25, 1996 (the “BSI/QED Exclusive
License”);
 
WHEREAS, QED, Purchaser, CMC, Don Golini (“Golini”) and Lowell Mintz (“Mintz”
and, together with Golini, the “QED Shareholders”) have entered into an Asset
Purchase Agreement, dated June 14, 2006 (the “Asset Purchase Agreement”),
pursuant to which QED is selling to the Purchaser and the Purchaser is acquiring
from QED, substantially all of the assets of QED (the “Asset Purchase
Transaction”);
 
WHEREAS, the BSI/QED Exclusive License will be terminated on the Closing Date
simultaneous with the Asset Purchase Transaction;
 
WHEREAS, Mintz and certain members, and trusts for the benefit of members, of
Mintz’s family own 100% of the capital stock and all voting and equity interests
in BSI, and, pursuant to voting trust agreements, Mintz has the exclusive right
to vote 100% of the voting interests of BSI;
 
WHEREAS, Mintz and certain members, and trusts for the benefit of members, of
Mintz’s family own 50% of the Class A Common Stock of QED and 50% of the voting
interests in QED; and
 
WHEREAS, as part of the Asset Purchase Transaction and simultaneously with the
Closing thereunder, the Seller desires to sell and transfer to the Purchaser,
and the Purchaser desires to acquire from the Seller, certain assets used in or
relating to the Technology, including the BSI Patents, BSI’s ownership interest
in the BSI/Rochester Patents, and BSI’s rights and obligations under the
BSI/Rochester Exclusive License.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Purchaser and the Seller hereby agree as follows:
 

--------------------------------------------------------------------------------


ARTICLE I  
 
DEFINITIONS
 
Section 1.01  Specific Definitions. As used in this Agreement, "Scheduled
Intellectual Property" means: (i) all patents and patent applications, together
with any patents that may issue based thereon, which are listed on Exhibit A
attached hereto (including the BSI Patents and the BSI/Rochester Patents), and
all priority applications or patents and continuing applications or patents,
reissues, re-examinations and renewals thereof; (ii) all foreign applications
based on the foregoing referenced U.S. patents and patent applications, together
with all patents which may issue based thereon, which are also listed on Exhibit
A attached hereto; (iii) copyrights, trademarks and service marks which are
applicable to, or utilized in connection with the Technology and which are
listed on Exhibit B attached hereto; and (iv) all confidential business
information, financial, marketing and business data, databases, know-how, trade
secrets, formulas, inventions, invention disclosures, discoveries, ideas, data,
processes, drawings, and designs now owned or controlled by the Seller which are
related to the matters referenced in the foregoing clauses (i), (ii) and (iii).
 
Section 1.02  Definitional Provisions. The words "hereof," "herein," and
"hereunder" and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provisions of this
Agreement. Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice-versa.
 
ARTICLE II  
 
SALE AND PURCHASE OF ASSETS
 
Section 2.01  Purchased Assets. Subject to and upon the terms and conditions of
this Agreement, and in reliance upon the representations, warranties, covenants
and agreements made in this Agreement by the Seller at the Closing on the
Closing Date (as defined in Section 5.01 of this Agreement), the Purchaser shall
purchase and accept from the Seller, and the Seller shall sell, transfer,
convey, assign and deliver to the Purchaser, free and clear of all liens,
claims, encumbrances or other right (subject to (a) Rochester’s right, title and
interest in and to the BSI/Rochester Patents (subject to the BSI/Rochester
Exclusive License), (b) any statutory or regulatory right or interest of the
U.S. Government in or to Rochester’s right, title and interest in and to the
BSI/Rochester Patents, (c) Rochester’s rights and interests under the
BSI/Rochester Exclusive License (a copy of which is attached as Exhibit C to
this Agreement), including, without limitation, Rochester’s nonexclusive limited
license under the BSI/Rochester Patents and certain of the issued U.S. BSI
Patents (collectively, the “IP Encumbrances”), (d) QED’s rights and interests
under the BSI/QED Exclusive License (which will be terminated on the Closing
Date simultaneous with the Asset Purchase Transaction) and (e) Permitted
Encumbrances (as defined in the Asset Purchase Agreement, but excluding
encumbrances set forth on Part 3.9 of the Disclosure Letter delivered by QED in
connection with the Asset Purchase Agreement)), all of the Seller’s right, title
and interest in and to all of its assets and properties used in or relating to
the Technology (collectively, the “Purchased Assets”), including, without
limitation, on a worldwide basis: (a) the Seller’s entire right, title and
interest in and to all of the Scheduled Intellectual Property, including the
BSI/Rochester Exclusive License; (b) all goodwill associated with any of the
foregoing; and (c) all other intellectual property of the Seller which is
related to the Technology wheresoever located and whether or not called or
reflected on the books, records and financial statements of the Seller ;
provided, however, that the name Byelocorp Scientific and variations thereof and
derivations therefrom shall be excluded from the Purchased Assets.
 
Section 2.02  Past Infringement. The Seller further grants, conveys and assigns
to Purchaser, without representation or warranty of any kind or nature except as
expressly set forth herein, all of its

--------------------------------------------------------------------------------


right, title and interest in and to any and all causes of action, rights of
recovery and releases related to past infringement of any of the Scheduled
Intellectual Property and/or any Purchased Asset.
 
Section 2.03  Approvals and Consents. The Seller will obtain all necessary third
party consents, assignments, releases of liens or other approvals which may be
necessary on the part of the Seller to consummate the sale of Purchased Assets
to Purchaser pursuant to this Agreement.
 
Section 2.04  Additional Obligations.
 
(a)  File Transfer. Within fifteen (15) calendar days following the Closing
Date, the Seller will provide Purchaser with all original prosecution files
relating to the Scheduled Intellectual Property, together with all books and
records relating to any patent royalties, licenses and other material agreements
or correspondence; provided, however, that during the period prior to Seller’s
delivery of such files and documents to Purchaser, Seller will take all
reasonably necessary actions to avoid impairing in any material respect any of
the Scheduled Intellectual Property or Purchased Assets.
 
(b)  Further Assistance. From and after the Closing, the Seller shall provide
continuing reasonable cooperation and support to Purchaser with respect to the
Purchased Assets, including, by way of example and not limitation, the
following: (i) executing documents prepared by Purchaser necessary for
recordation, prosecution, maintenance, and litigation of the Scheduled
Intellectual Property; (ii) utilizing commercially reasonable efforts to cause
the inventors and other relevant persons employed or formerly employed by the
Seller to be reasonably available to Purchaser or its counsel for interviews
and/or testimony to assist in good faith in further prosecution, maintenance or
litigation of the Scheduled Intellectual Property, including, but not limited
to, the signing of documents related thereto; (iii) forwarding copies of all
correspondence sent and received concerning the Scheduled Intellectual Property
as promptly as possible after receipt by the Seller; and (iv) making all
relevant documents in the possession or control of the Seller and corresponding
to the Scheduled Intellectual Property, or any licenses thereunder, available to
Purchaser or its counsel. Any actual out-of-pocket expenses associated with any
such assistance shall be borne by Purchaser, expressly excluding the value of
the work time by the Seller and the Seller’s employees; provided, however, that
in the case of assistance with litigation, the parties shall agree on a
case-by-case basis on compensation, if any, of the Seller for the value of the
work time of the Seller as reasonably required in connection with such
litigation.
 
ARTICLE III  
 
CONSIDERATION
 
Section 3.01  Purchase Price. Subject to the terms and conditions contained
herein, the Purchaser agrees to pay to the Seller, and the Seller agrees to
accept from the Purchaser as the aggregate purchase price for the Purchased
Assets and the other covenants and agreements of the Seller contained or
referred to herein (including the Seller’s non-compete covenants), the sum of
two million, two hundred and twenty-five thousand dollars ($2,225,000) in cash
(the "Purchase Price").
 
Section 3.02  Payment of Purchase Price. At the Closing on the Closing Date, the
Purchaser shall pay to the Seller by wire transfer of immediately available
funds to the account at a bank specified by the Seller in writing no less than
two (2) business days prior to the Closing Date, an aggregate amount equal to
the Purchase Price.
 
Section 3.03  Allocation of Purchase Price. The Purchase Price shall be
allocated among the Purchased Assets and the non-compete covenant set forth in
Section 6.01 as set forth in Schedule 3.03 of this Agreement. The Purchaser and
the Seller agree to file all required tax reports and returns reflecting the
transactions contemplated herein consistent with such allocation.
 

--------------------------------------------------------------------------------


Section 3.04  Payment Guarantee by CMC. Notwithstanding anything in this
Agreement, CMC unconditionally guarantees Purchaser’s monetary liabilities and
monetary obligations under this Agreement, including without limitation (a) the
monetary liabilities and monetary obligations of BSI in the BSI/Rochester
Exclusive License after the Closing Date, which monetary liabilities and
monetary obligations the Purchaser agrees to assume and become liable for
pursuant to Section 4.01 of this Agreement, and (b) the monetary liability and
monetary obligation of the Purchaser to make the payment of the Purchase Price
to the Seller pursuant to Section 3.01 and Section 3.02 of this Agreement.
 
ARTICLE IV  
 
NONASSUMPTION OF LIABILITIES
 
Section 4.01  Non-assumption of Liabilities. Except for all of the liabilities
and obligations of BSI in the BSI/Rochester Exclusive License after the Closing
Date (other than any liabilities and obligations arising from the breach or
noncompliance by BSI with the BSI/Rochester Exclusive License prior to the
Closing Date or the nonpayment of the License Price thereunder), which
liabilities and obligations the Purchaser hereby agrees to assume and become
liable for, and except for the other liabilities and obligations of the
Purchaser pursuant to this Agreement, the Purchaser shall not assume, or in any
way become liable for, any liabilities or obligations of the Seller, of any kind
or nature, whether accrued, absolute, contingent or otherwise, or whether due or
to become due, or otherwise, arising out of events or transactions or facts
which shall have occurred on or prior to or, only with respect to the Purchased
Assets, subsequent to the Closing Date (collectively, the “Excluded Assets”).
The Excluded Assets shall include, without limitation: (a) 50% of all transfer,
sales, purchase, use, value added, excise or similar tax imposed under the laws
of the United States, or any other state or political subdivision thereof, which
arises out of the transfer of the Purchased Assets; (b) any liability or
obligation arising out of any claim, action, suit or proceeding pending as of
the Closing Date or any subsequent claim, action, suit or proceeding arising out
of or relating to matters or events occurring, or with respect to the manner in
which the Seller owned or used the Technology, on or prior to the Closing Date;
(c) any liability or obligation relating to the ownership, development or use of
the Technology by the Seller on or prior to the Closing Date; (d) any liability
or obligation arising out of or relating to assets owned or leased by the Seller
on, prior or after the Closing Date (other than with respect to the
BSI/Rochester Exclusive License after the Closing Date); (e) any liability or
obligation of the Seller with respect to a collective bargaining agreement or
any employee benefit or incentive plan, agreement or arrangement; (f) any
liability of the Seller or its affiliates for any federal, state, local or
foreign income taxes, or any non-accrued payroll, sales, property or other taxes
(including, without limitation, those yet to be assessed or payable) for any
periods prior to or, other than with respect to the Purchased Assets, subsequent
to the Closing Date including, without limitation, all monies or trust fund
taxes required to be withheld by the Seller from employees employed by the
Seller; (g) the fees, costs and expenses of any person, firm, corporation or
other entity acting on behalf of, or representing the Seller as broker, finder,
investment banker, financial advisor, accountant, attorney or in any similar
capacity; (h) any debt, obligation or liability of the Seller for money
borrowed; (i) any liability or obligation resulting from a breach caused by the
Seller at any time before or after the Closing of any agreement, contract,
commitment, license or lease; (j) any liability, obligation, fine or penalty of
any kind resulting from and relating to the Seller’s violation of applicable
laws or failure to have, maintain or comply with the terms of any required
permits, licenses, certificates or other authorizations required under
applicable law; (k) any liability or obligation relating to investigation,
remediation or otherwise with respect to hazardous materials including, without
limitation, all liabilities and obligations with respect to handling, removal,
transport, treatment, storage and disposal of hazardous materials, to any
location, in each case, occurring prior to or after the Closing Date; and/or
(l) future performance obligations of the Seller in respect of outstanding
leases, contracts, licenses, sales orders and purchase orders (other than
pursuant to the BSI/Rochester Exclusive License).
 

--------------------------------------------------------------------------------


ARTICLE V  
 
CLOSING
 
Section 5.01  Closing and Closing Date. The closing of the transactions
contemplated by this Agreement (“Closing”) shall take place at the offices of
the Purchaser simultaneously with the “Closing” under the Asset Purchase
Agreement, anticipated to occur commencing at 10 a.m., Chicago time on July 6,
2006 or such other date as the parties to the Asset Purchase Agreement may
mutually agree (the date on which the Closing is to take place being herein
sometimes referred to as the “Closing Date”). Notwithstanding the foregoing,
this Agreement shall automatically terminate and be null and void and of no
force or effect if the transactions contemplated under Asset Purchase Agreement
do not close on or before September 15, 2006.
 
Section 5.02  Closing Deliveries. At the Closing on the Closing Date, (A) the
Seller shall deliver to the Purchaser fully executed copies of the following:
(a) all such bills of sale, assignments of all intellectual property related to
or arising from the Technology, contract assignments and other documents and
instruments of sale, assignment, conveyance and transfer, necessary to sell and
transfer the Purchased Assets to the Purchaser; (b) the articles of
incorporation for BSI, certified by the Secretary of State of the State of New
York as of a date within one (1) week prior to Closing; (c) certificates of good
standing for BSI from the State of New York and any other state where BSI is
required to be qualified to transact business as a foreign corporation, issued
within one (1) week prior to Closing; (d) a copy of BSI's by-laws, as certified
by its Secretary; (e) a certified copy of minutes (or the unanimous written
consent) of the Board of Directors of BSI authorizing and approving the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby; (f) the opinion of Withers Bergman LLP,
special counsel for the Seller, in form and substance reasonably satisfactory to
the Purchaser; (g) any and all UCC-3 termination statements or other documents
needed to release any liens on the Purchased Assets; (h) a docket identifying
all prosecution and maintenance fee events due within 90 days after the Closing
Date with respect to the Scheduled Intellectual Property; and (i) such other
documents as the Purchaser may reasonably request to carry out the purposes of
this Agreement; (B) the Purchaser shall deliver to the Seller: (i) the Purchase
Price, by wire transfer to an account specified by the Seller in writing; (ii) a
certified copy of minutes of the Boards of Directors of the Purchaser
authorizing and approving the execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby; (iii) such documents of assignment and
assumption with respect to the BSI/Rochester Exclusive License as the Seller may
reasonably request; and (iv) such other documents as the Seller may reasonably
request to carry out the purposes of this Agreement; and (C) CMC shall deliver
to the Seller: (i) a Secretary’s Certificate of CMC confirming authorization and
approval of the execution, delivery and performance by CMC of this Agreement and
the consummation of the transactions contemplated hereby; and (ii) such other
documents as the Seller may reasonably request to carry out the purposes of this
Agreement.
 
ARTICLE VI  
 
ADDITIONAL COVENANTS AND AGREEMENTS OF THE SELLER
 
Section 6.01  Noncompetition, Nonsolicitation and Nondisparagement
 
(a) Noncompetition. For a period of five (5) years after the Closing Date (the
"Period"), Seller shall not, without the prior written consent of the Chairman
of the Purchaser’s board of directors, or the President of CMC, participate or
engage in, directly or indirectly (as an owner, shareholder (other than passive
ownership of up to two percent (2%) of the outstanding stock of any class that
is publicly traded), partner, independent contractor, consultant, advisor or in
any other capacity calling for the rendition of services, advice, or acts of
management, operation or control), any business that, during the Period, is
competitive with the Purchased Assets sold by Seller to Purchaser hereunder or

--------------------------------------------------------------------------------


is competitive with the Business Conducted by Buyer and/or CMC (as defined in
the Asset Purchase Agreement) within the United States, France, the United
Kingdom, the Netherlands, Germany, Italy, Japan, Taiwan, the People’s Republic
of China, Korea, Malaysia, and Singapore.
 
(b) Nonsolicitation. During the Period, Seller shall not, directly or
indirectly:
 
(i) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, employee, consultant or other business relation of Purchaser
or CMC to cease doing business with Purchaser or CMC, to deal with any
competitor of Purchaser or CMC or in any way interfere with its relationship
with Purchaser or CMC with respect to businesses conducted by the Purchaser or
CMC as of the Closing;
 
(ii) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, employee, consultant or other business relation of Seller on
the Closing Date or within the year preceding the Closing Date to cease doing
business with Purchaser or CMC, to deal with any competitor of Purchaser or CMC
or in any way interfere with its relationship with Purchaser or CMC; or
 
(iii) hire, retain or attempt to hire or retain any employee or independent
contractor of Purchaser or CMC or in any way interfere with the relationship
between Purchaser or CMC and any of its respective employees or independent
contractors. For purposes of clarity, Purchaser in this Section 6.01(b) includes
the employees and contractors of QED up to and including the Closing Date, as
well as those retained by Purchaser during the Period.
 
(c) Nondisparagement. After the Closing Date, none of the parties hereto will
disparage any other party hereto or such party’s shareholders, directors,
officers, employees or agents publicly or to any third party, other than in
connection with any Proceeding (as defined in the Asset Purchase Agreement).
 
(d) Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 6.01(a) through (c) is invalid or unenforceable, then the parties agree
that the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 6.01
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. Seller expressly agrees that this Section 6.01 is
reasonable and necessary to protect and preserve Purchaser's legitimate business
interests and the value of the Purchased Assets and to prevent any unfair
advantage conferred on Seller.


Section 6.02  Additional Agreements. At Closing, the Seller shall execute all
such bills of sale, trademark assignments, copyright assignments, patent
assignments, contract assignments and other documents and instruments of sale,
assignment, conveyance and transfer, as Purchaser or its counsel may deem
reasonably necessary to effect the transfer of the Purchased Assets to Purchaser
(including, but not limited to, evidence satisfactory to Purchaser that the
BSI/QED Exclusive License and any and all liens on the Purchased Assets (other
than Permitted Encumbrances and IP Encumbrances) have been released or
terminated).
 
Section 6.03  Further Assurances. The Seller shall, on request of the Purchaser,
on and after the Closing Date, cooperate by furnishing any additional
information, executing and delivering any additional documents and/or
instruments and doing any and all such other things as may be reasonably
required by the Purchaser or its counsel to consummate or otherwise implement
the transactions contemplated by this Agreement; provided, however, that
Purchaser will reimburse any such cooperation

--------------------------------------------------------------------------------


required by the Seller that incurs actual out-of-pocket costs above and beyond
costs incurred in the use of Seller’s own resources, such as employee time.
 
Section 6.04  Taxes. From and after the Closing, the Seller agrees to indemnify
the Purchaser for all taxes attributable to the ownership of the Purchased
Assets for all taxable periods (or portions thereof) ending on or before the
Closing Date ("Pre-Closing Taxes"). From and after the Closing, the Purchaser
agrees to indemnify the Seller for all such taxes for all taxable periods
commencing on the Closing Date. From and after the Closing, Taxes which are
personal property taxes shall be allocated to the Pre-Closing Taxes based on the
number of days in the taxable period (or portion thereof) ending on or before
the Closing Date.
 
Section 6.05  Patent Maintenance Fees. At Closing, the Purchaser agrees to pay
the Seller for all patent maintenance fees attributable to the patents and
patent applications listed on Exhibit A of this Agreement only for all periods
(or portions thereof) commencing on or after the Closing Date, but not for any
periods (or portions thereof) occurring prior to the Closing Date, to the extent
the Seller has paid any such fees on or before the Closing Date, as set forth in
more detail on Schedule 6.05 of this Agreement, as such schedule shall be
updated by Seller and delivered to Purchaser at Closing.
 
ARTICLE VII  
 
CONDITIONS PRECEDENT TO OBLIGATIONS
 
The obligations of the Seller, CMC and the Purchaser to consummate the purchase
and sale of the Purchased Assets and the other transactions contemplated hereby
are subject to the satisfaction of the following conditions at or prior to the
Closing Date:
 
Section 7.01  Consents and Filings. All consents of third parties required on
the part of the Seller or the Purchaser or CMC for the consummation of the
transactions contemplated hereby shall have been duly obtained or effected,
including, without limitation, any consents required by any federal, state,
local or foreign government.
 
Section 7.02  Simultaneous Closing of Related Asset Purchase Agreement; BSI
License Price; Pre-Closing Amendment. The Closing shall be contingent upon each
of the following: (i) the simultaneous closing of the Asset Purchase Agreement
and the transactions contemplated thereunder, all in accordance with the terms
and conditions of the Asset Purchase Agreement; (ii) payment by BSI of the
License Price (as defined in the BSI/Rochester Exclusive License) to Rochester
pursuant to Section 3 of the BSI/Rochester Exclusive License on or before the
Closing Date; and (iii) the parties entering into the Pre-Closing Amendment
pursuant to Section 9.03 below on or before the Closing Date.
 
Section 7.03  No Adverse Proceedings. No action or proceeding before any court
of governmental agency or authority shall be pending or threatened which
questions the legality or validity of the transactions contemplated hereby or
which may otherwise materially adversely affect the parties’ rights or
obligations hereunder.
 
Section 7.04  Closing Deliveries. The Seller, the Purchaser and CMC shall have
delivered all reports, agreements, certificates, instruments, opinions and other
documents required to be delivered by the Seller or the Purchaser and CMC, as
the case may be, on the Closing Date pursuant to Section 5.02, and the form and
substance of all such reports, agreements, certificates, instruments, opinions
and other documents shall be reasonably satisfactory to the Purchaser and CMC or
the Seller, as the case may be.


 

--------------------------------------------------------------------------------


ARTICLE VIII  
 
REPRESENTATIONS AND WARRANTIES
 
Section 8.01  Representations and Warranties of the Seller. The Seller
represents and warrants that the following are true and correct:
 
(a)  Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of New York and is duly qualified to do
business and is in good standing in each other jurisdiction in which the
character of the business conducted by it or the location of the properties
owned or leased by it makes such qualification necessary, except where the
failure to be so qualified or in good standing would not, individually or in the
aggregate, have a material adverse effect on the Seller or the Purchased Assets.
 
(b)  The Seller has full power and authority to execute, deliver and perform
this Agreement and all other documents, instruments or agreements to be
executed, delivered and performed by it in connection herewith (the “Seller
Transaction Documents”). The Seller has taken all action required by law, the
articles of incorporation or bylaws of the Seller or otherwise to authorize the
execution and delivery of the Seller Transaction Documents and the consummation
of the transactions contemplated hereby and thereby.
 
(c)  This Agreement and the Seller Transaction Documents constitute the valid
and binding agreements of the Seller enforceable against it in accordance with
its terms, except as the same may be restricted, limited or delayed by
applicable bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors' rights generally and are subject to general principles of
equity.
 
(d)  Subject to the IP Encumbrances and the Permitted Encumbrances, Seller (i)
has good and marketable title to the Purchased Assets, free and clear of all
liens, claims or encumbrances of any nature whatsoever; and (ii) has full right,
power and authority to sell, assign, transfer and deliver good and marketable
title to the Purchased Assets hereunder, free and clear of all liens, charges,
claims, pledges and encumbrances whatsoever (other than as set forth above in
this clause (d)) and conveys such title to the Purchaser.
 
(e)  To the best of the Seller’s knowledge, the Seller is not in violation of
any law, rule, regulation or order of the United States court, or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, wherever located whether in the United States or
elsewhere affecting the Purchased Assets or the Technology.
 
(f)  No claims, actions, suits or proceedings are pending nor commenced during
the past five (5) years or to the best of the Seller’s knowledge threatened at
law or in equity before any foreign, federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
wherever located whether in the United States or elsewhere, against the Seller
relating to the Purchased Assets.
 
(g)  (i) Exhibits A and B together include, on a worldwide basis, all patents,
copyrights, trademarks and service marks, and any application, renewal,
extension or related right relating thereto, owned or used by the Seller as of
the date of this Agreement and related to the Technology. To the best of the
Seller’s knowledge, all Scheduled Intellectual Property, including, but not
limited to, the patents, patent applications and registrations listed in Exhibit
A and/or listed in Exhibit B are in good standing, valid and enforceable or not
known by the Seller to be invalid or unenforceable, subsisting and in full force
and effect in accordance with their terms, and paid-up with respect to
maintenance fees such that no surcharges or penalty payments are required to
effect maintenance fee payments. To the best of the

--------------------------------------------------------------------------------


Seller’s knowledge, BSI has complied, and is in compliance, in all material
respects, with all applicable laws, statutes, orders, rules, regulations and
requirements promulgated by governmental or other authorities relating to the
Scheduled Intellectual Property and the Seller has received no notice of any
sort of alleged violation of any such law, statute, order, rule, regulation or
requirement. Except as set forth in Schedule 8.01(g)(i), no licenses,
sublicenses, covenants or agreements have been granted or entered into by the
Seller or any other person or entity for the Seller in respect of any of the
Scheduled Intellectual Property;
 
(ii)  To the best of the Seller’s knowledge, there is not now and has not been
since January 1, 2002, any infringement, misuse or misappropriation by Seller of
any valid patent, trademark, tradename, servicemark, copyright (including,
without limitation, any computer software, programs and licenses) or trade
secret or other intellectual property right, that relates to the Technology and
which is owned by any third party, and to the best of the Seller’s knowledge
there is not now any existing or threatened claim against the Seller for
infringement, misuse, or misappropriation of any such intellectual property
rights used in connection with, or necessary for the operation of the Seller’s
business relating to, the Technology;
 
(iii)  There is no pending or threatened claim by the Seller (or by any
stockholder on behalf of the Seller) against others for infringement, misuse or
misappropriation of any of the Purchased Assets; and
 
(iv)  None of any director, affiliate or officer of BSI owns directly or
indirectly (otherwise than through ownership of stock or other equity interests
of BSI and of QED), in whole or in part, any of the Purchased Assets.
 
(h)  To the best of the Seller’s knowledge, no consent, waiver, permit,
approval, authorization or order is required by law, agreement, instrument or
otherwise (whether oral or written) to be obtained prior to the consummation of
the sale contemplated by this Agreement in order to transfer the Purchased
Assets to the Purchaser at Closing, nor will any Purchased Assets be materially
adversely affected or materially restricted as the result of such transfer.
 
(i)  There is no action at law or in equity, no arbitration proceeding, and no
action, proceeding, complaint or investigation before or by any federal,
foreign, state or local governmental or regulatory commission, agency or other
administrative or regulatory body or authority, pending or, to the Seller’s
knowledge, threatened against or affecting the Technology or any of the
Purchased Assets or the Seller’s right to own the Purchased Assets; and the
Seller has no knowledge of any state of facts or contemplated events which may
give rise to any such claim, action, suit, proceeding, complaint or
investigation.
 
(j)  To the best of the Seller’s knowledge, the Seller does not (x) own, nor has
the Seller owned, the Technology in violation of any federal, foreign, state or
local law, statute, ordinance, rule or regulation, or any court or
administrative order or process, or (y) carry on or conduct, nor has Seller
carried on or conducted, any of its affairs with respect to the Technology in
violation of any federal, foreign, state or local law, statute, ordinance, rule
or regulation, or any court or administrative order or process.
 
(k)  There is no suit, action, proceeding, investigation, claim or order pending
or, to the knowledge of the Seller, threatened against the Technology or against
the Seller or to which the Seller is a party with respect to the Technology
before any court, or before any governmental department, commission, board,
agency, or instrumentality, nor, to the best the Seller’s knowledge, is there
any reasonable basis for any such action, proceeding or investigation. To the
best of the Seller’s knowledge,

--------------------------------------------------------------------------------


the Technology is not subject to any judgment, order or decree of any court or
governmental agency. The Seller has not received any opinion or memorandum or
legal advice from legal counsel retained by the Seller to the effect that it is
exposed, from a legal standpoint, to any liability which may be material to the
Technology. The Seller is not engaged in any legal action with respect to the
Technology to recover monies due it or for damages sustained or incurred by it,
nor does Seller have any such damages due it, or sustained or incurred by it.
Schedule 8.01(k) sets forth a list of all litigation, claims and similar matters
to which the Technology (or the Seller with respect to the Technology) was a
party during the five (5) years preceding the date hereof, the date such
litigation was commenced or concluded, and the nature of the resolution thereof
(including amounts paid in settlement or judgment).
 
(l)  The Seller has not employed any broker, finder or agent and has not
incurred and will not incur any obligation or liability to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.
 
(m)  All former and current employees of Seller (other than former and current
administrative and office personnel) and independent contractors of Seller
(other than former and current independent contractors of Seller whose duties do
not and did not relate to the Technology) have executed written agreements with
Seller that: (i) assign to Seller all rights to any inventions, improvements,
discoveries, works of authorship, or information developed relating to the
Technology, whether or not an application for patent or other intellectual
property right has not yet been filed, and (ii) impose confidentiality
obligations in favor of Seller as to the assigned rights described in the
immediately preceding clause (i). No current or former employee or independent
contractor of Seller has any interest in any Purchased Asset. Seller has paid to
its respective employees and independent contractors all fees due, if any, for
the assignment of such rights pursuant to individual agreements or applicable
legal provisions.
 
(n)  None of the representations and warranties of the Seller set forth in this
Agreement, in any of the certificates, schedules, lists, documents, exhibits, or
other instruments delivered, or to be delivered, to Purchaser as contemplated by
any provision hereof (including, without limitation, the Seller Transaction
Documents), contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading.
 
Section 8.02  Representations and Warranties of the Purchaser. The Purchaser and
CMC each represents and warrants, jointly and severally, to the Seller that the
following are true and correct:
 
(a)  Each of the Purchaser and CMC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all necessary corporate power to own (or hold under lease or license) its
properties and assets and to carry on its business as now conducted, except
where the failure to be so qualified or in good standing would not, individually
or in the aggregate, have a material adverse effect on the Purchaser or CMC, as
applicable.
 
(b)  Each of the Purchaser and CMC has full power and authority to execute,
deliver and perform this Agreement and all other documents, instruments or
agreements to be executed, delivered and performed by it in connection herewith
(the “Purchaser Transaction Documents”) and has taken all action required by
law, the charter and bylaws of the Purchaser or CMC, as the case may be, or
otherwise to authorize the execution and delivery of this Agreement and the
other Purchaser Transaction Documents in connection herewith and the
consummation of the transactions contemplated hereby and thereby.
 
(c)  This Agreement and the Purchaser Transaction Documents constitute the valid
and binding agreements of the Purchaser and CMC, enforceable against the
Purchaser and CMC in accordance with their respective terms, except as the same
may be restricted, limited or delayed by

--------------------------------------------------------------------------------


applicable bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditor's rights generally and are subject to general principles of
equity.
 
(d) No consent, waiver, permit, approval, authorization or order is required by
law, agreement, instrument or otherwise (whether oral or written) to be obtained
by the Purchaser or CMC prior to the consummation of the sale contemplated by
this Agreement.
 
ARTICLE IX  
 
INDEMNIFICATION
 
Section 9.01  Indemnification and Reimbursement.
 
(a)  By Seller. From and after the Closing Date, the Seller agrees to indemnify,
defend and hold harmless the Purchaser and its Representatives, shareholders,
subsidiaries and Related Persons (collectively, the “Purchaser Indemnified
Persons”) after the Closing from and against any Damages (as defined in the
Asset Purchase Agreement) arising out of or resulting from: (a) the untruth or
inaccuracy of any representation or warranty of the Seller contained in this
Agreement (or in any document, writing or certificate delivered by the Seller
pursuant to this Agreement); (b) the failure by the Seller to perform any of its
covenants or obligations hereunder; (c) any brokers’ commissions, finders’ fees
or other like payments incurred or alleged to have been incurred by the Seller
in connection with the sale of the Purchased Assets or the consummation of the
transactions contemplated by this Agreement; and (d) any claims, actions,
liabilities, obligations, damages, losses, costs or expenses (including
reasonable attorneys’ fees) which may be suffered or incurred by any Purchaser
Indemnified Person as a result of the assertion against any Purchaser
Indemnified Person of any liabilities or obligations of the Seller (other than
(i) the liabilities and obligations of BSI in the BSI/Rochester Exclusive
License which the Purchaser agrees to assume and become liable for pursuant to
Section 4.01 (excluding any liabilities and obligations arising from the breach
or noncompliance by BSI with the BSI/Rochester Exclusive License prior to the
Closing Date or the nonpayment of the License Price thereunder); and (ii) the
other liabilities and obligations of the Purchaser pursuant to this Agreement).
 
(b) BSI Indemnity Cap; Excess Damages. The total aggregate amount of Damages for
which BSI is liable pursuant to Section 9.01(a) shall not exceed $2,225,000 (the
“BSI Indemnity Cap”). Notwithstanding the foregoing, the amount of Damages
recoverable by Purchaser and the other Purchaser Indemnified Persons from QED
and the QED Shareholders pursuant to the provisions of Section 9.01(a) is not
limited to the BSI Indemnity Cap and such Damages may exceed the BSI Indemnity
Cap as described in Section 9.01(c) below. All Damages in excess of the BSI
Indemnity Cap shall be referred to herein as “Excess Damages”. Any Excess
Damages and other Damages hereunder and under the Purchase Agreement shall not
in the aggregate exceed the Indemnity Cap under the Asset Purchase Agreement.
 
(c) By QED and the QED Shareholders. QED and the QED Shareholders agree to be
jointly and severally liable for all Excess Damages; provided that such Excess
Damages, together with all other Damages hereunder or under the Asset Purchase
Agreement shall not exceed the Indemnity Cap (as defined in the Asset Purchase
Agreement). Purchaser acknowledges and agrees that its indemnification rights
under Section 9.01(a) for Excess Damages shall be pursued exclusively as set
forth in Section 11 of the Asset Purchase Agreement and shall be subject to the
Escrow, Escrow Exclusions and Indemnity Cap provisions set forth therein. QED
and each QED

--------------------------------------------------------------------------------


Shareholder acknowledges and agrees that Purchaser may join them as defendants
in connection with any indemnifiable claim under Section 9.01(a) without the
necessity of a finding that Damages will or will likely exceed the BSI Indemnity
Cap. QED and each QED Shareholder acknowledges and agrees that upon execution of
this Agreement and at Closing, QED and the QED Shareholders will directly
benefit from this Agreement. QED and each QED Shareholder acknowledges and
agrees that the benefit conferred upon each of them in connection with this
Agreement constitutes adequate consideration for their joint and several
indemnification obligations hereunder. QED and each QED Shareholder further
acknowledges and agrees that this Agreement is a Contemplated Transaction (as
defined in the Asset Purchase Agreement).
 
Section 9.02  Indemnification and Reimbursement. by the Purchaser. From and
after the Closing Date, the Purchaser will indemnify and hold harmless the
Seller and its Representatives, shareholders, subsidiaries and Related Persons
(collectively, the “Seller Indemnified Persons”) and will reimburse the Seller
Indemnified Persons, for any Damages arising from or in connection with:
 
(a) the untruth or inaccuracy of any representation or warranty made by the
Purchaser or CMC in this Agreement or in any certificate, document, writing or
instrument delivered by the Purchaser or CMC pursuant to this Agreement;
 
(b) the failure of the Purchaser or CMC to perform any of its covenants or
obligations hereunder;
 
(c) any claim by any person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such person with the Purchaser or CMC (or any person acting on the
Purchaser’s or CMC’s behalf) in connection with any of the transactions
contemplated by this Agreement;
 
(d) any Damages which may be suffered or incurred by the Seller Indemnified
Persons as a result of the assertion against any Seller Indemnified Person of
any liabilities or obligations of the Purchaser or CMC, including the
liabilities and obligations of BSI in the BSI/Rochester Exclusive License after
the Closing, which the Purchaser hereby agrees to assume and become liable for,
pursuant to and in accordance with Section 4.01. Seller acknowledges and agrees
that its indemnification rights under this Section 9.02 shall be pursued
exclusively as set forth in Section 11 of the Asset Purchase Agreement and shall
be subject to the limitation on liability provisions set forth in Section 11.6
therein.
 
Section 9.03  Pre-Closing Undertaking Among BSI, QED, Purchaser and the QED
Shareholders. BSI, QED, Purchaser and the QED Shareholders each acknowledge and
agree that it is the intent of the parties that the indemnification obligations
of BSI under this Agreement be consistent with the indemnification terms,
conditions, procedures and other provisions set forth in Sections 11.5 through
11.16 of the Asset Purchase Agreement (collectively, the “APA Indemnification
Terms”), including, but not limited to, the basket, the Escrow, Time Limitations
and the Escrow Exclusions described therein, provided, however, that: (i) all
monetary baskets, caps and thresholds are intended to apply to Damages hereunder
and thereunder in the aggregate and shall not create or give rise to duplicate
or separate baskets, caps and thresholds in contravention of the Purchaser’s
intended rights and benefits under the APA Indemnification Terms; (ii)
notwithstanding the provisions of the immediately preceding clause (i), for
purposes of application to BSI of the APA Indemnification Terms, the BSI
Indemnity Cap shall be substituted for the Indemnity Cap (as defined in the
Asset Purchase Agreement); and (iii) for the avoidance of doubt BSI shall have
no liability under the Asset Purchase Agreement for any obligations of QED or
the QED Shareholders thereunder. The parties hereto expressly acknowledge and
agree that it is their intent that BSI receive the benefit of, and undertake the
obligations under, the APA Indemnification Terms. Toward that end, the parties
hereto agree to use good faith, diligent and commercially reasonable efforts to
draft, negotiate and enter into an amendment to this Agreement after the date
hereof and before the Closing to effect the foregoing intent, and only the
foregoing intent (the “Pre-Closing Amendment”). . .
 

--------------------------------------------------------------------------------


Section 9.04  Knowledge and Materiality Qualifiers. Any knowledge (including
best knowledge) and materiality qualifiers in Seller’s, CMC’s or Purchaser’s
representations and warranties in this Agreement shall be disregarded for
purposes of determining Seller’s, CMC’s, Purchaser’s, QED’s and the QED
Shareholder’s indemnification obligations, as applicable (including the extent
of Damages), in this Section 9.
 
ARTICLE X  
 
MISCELLANEOUS
 
Section 10.01  Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be by hand-delivery, certified
or registered mail, return receipt requested, facsimile, or air courier to the
parties set forth below. Such notices shall be deemed given: at the time
delivered by hand, if personally delivered; at the time received if sent
certified or registered mail; when answered back, if telexed; when receipt
acknowledged, if telecopied; and the fifth (5th) business day after timely
delivery to the courier, if sent by air courier.
 
If to the Seller:
 
Byelocorp Scientific, Inc.
70 Pine Street
57th Floor
New York, NY 10270
Attention: Lowell A. Mintz
Telephone: (212) 785-2580
Facsimile: (212) 785-2724
 
If to the Purchaser:
 
QED Technologies International, Inc.
c/o Cabot Microelectronics Corp.
870 N. Commons Drive
Aurora, IL 60504 
Attention:  General Counsel
Telephone: (630) 375-5461
Facsimile: (630) 499-2644
 
If to CMC:
 
Cabot Microelectronics Corporation
870 N. Commons Drive
Aurora, IL 60504 
Attention:  General Counsel
Telephone: (630) 375-5461
Facsimile: (630) 499-2644
 
Section 10.02  Governing Law and Jurisdiction. This Agreement will be governed
by and construed under the laws of the State of Illinois without regard to
conflicts-of-laws principles that would require the application of any other
law. Any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction may be brought in the courts of the State of Illinois,
County of DuPage, or, if it has or can acquire jurisdiction, in the United
States District Court for the Northern District of Illinois, Eastern Division,
and each of the parties irrevocably submits to the exclusive jurisdiction of
each such

--------------------------------------------------------------------------------


court in any such Proceeding, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of the
Proceeding shall be heard and determined only in any such court and agrees not
to bring any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction in any other court. The parties agree that either or
both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any Proceeding referred to in the first sentence of this section may be
served on any party anywhere in the world.
 
Section 10.03  WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY, TO THE EXTENT
PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS IT CONTEMPLATES. THIS WAIVER
APPLIES TO ANY ACTION OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE.
 
Section 10.04  Sales and Transfer Taxes. Notwithstanding anything herein to the
contrary, the Seller shall pay 50% and the Purchaser shall pay 50% of the cost
of any transfer, sales, purchase, use, value added, excise or similar tax
imposed under the laws of the United States or any state or political
subdivision thereof, which arises out of the transfer of any of the Purchased
Assets to the Purchaser.
 
Section 10.05  Execution in Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original agreement, but all of which together shall constitute one and the same
instrument.
 
Section 10.06  Titles and Headings. Titles and headings to sections herein are
for purposes of reference only, and shall in no way limit, define, or otherwise
affect the provisions herein.
 
Section 10.07  Entire Agreement. This Agreement, the other Seller Transaction
Documents and Purchaser Transaction Documents, the Asset Purchase Agreement and
the Transaction Documents referred to therein, constitute the entire agreement
among the parties with respect to the matters covered hereby and shall supersede
all previous written, oral or implied understandings among them with respect to
such matters.
 
Section 10.08  Amendment and Modification. This Agreement may be amended,
modified or supplemented only by mutual consent set forth in writing duly signed
by the parties hereto.
 
Section 10.09  Currency. All amounts expressed in this Agreement and all
payments by this Agreement shall be in United States dollars.
 
Section 10.10  Binding Effect; Assignment. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors,
permitted assigns, heirs and personal representatives. No party, without the
consent of all other parties, may assign its rights or obligations under or
related to this Agreement whether voluntarily, involuntarily, by operation of
law, transfer of the capital stock or assets of any party or otherwise, except
that the Purchaser may, without any consent, either prior to, at or after the
Closing assign its rights and obligations under or related to this Agreement to
any subsidiary corporation or other affiliated entity of the Purchaser;
provided, however, that no such assignment shall relieve the Purchaser or CMC of
its obligations under this Agreement.
 

--------------------------------------------------------------------------------


Section 10.11  Expenses. Except as otherwise provided in this Agreement, each
party hereto shall pay their own expenses, including, without limitation, the
expenses of its or their own counsel and accountants, in connection with the
consummation of the transactions contemplated by this Agreement.
 
Section 10.12  Exhibits and Schedules. The Exhibits and Schedules hereto shall
be construed with and as an integral part of this Agreement to the same effect
as if the contents thereof had been set forth verbatim herein. 
 
Section 10.13  Public Announcement. All notices to third parties and all other
publicity relating to the transactions contemplated by this Agreement shall be
jointly planned, coordinated and agreed to by the Purchaser and the Seller,
except to the extent disclosures are required by applicable law.
 
Section 10.14  Severability. If any provision of this Agreement shall be found
invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
 
[signature page follows]
 

 
3




--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have executed this Technology Asset
Purchase Agreement as of the day and year first above written.
 
 
SELLER:
 
BYELOCORP SCIENTIFIC, INC.
 
By:


Name: Lowell A. Mintz


Title: Chairman, Chief Executive Officer and President
 


 
THE PURCHASER:
 
QED TECHNOLOGIES INTERNATIONAL, INC.
 
By:


Name:


Title:
 


 
CMC:
 
CABOT MICROELECTRONICS CORPORATION
 
By:


Name:


Title:
 

 
3




--------------------------------------------------------------------------------



QED Technologies, Inc., Don Golini and Lowell Mintz are parties to this
Technology Asset Purchase Agreement solely with respect to their obligations
under Section 9
 
QED TECHNOLOGIES, INC., a New York corporation
 
By:


Name:


Title:
 
DON GOLINI, an individual
 
____________________________________________
 
LOWELL MINTZ, an individual
 
____________________________________________
 

 
3




--------------------------------------------------------------------------------



Pursuant to Item 601(b)(2) of Regulation S-K, Cabot Microelectronics Corporation
hereby agrees to furnish supplementally to the Securities and Exchange
Commission a copy of the following schedules to the Technology Asset Purchase
Agreement, which have been omitted from this filing:
 
 Schedule
 
 Contents
Exhibit A
List of patents
Exhibit B
List of copyrights, tradenames and service marks
Exhibit C
BSI/Rochester exclusive license agreement
Schedule 6.05
List of patent maintenance fees
Schedule 8.01(g)
List of sublicenses
Schedule 8.01(k)
List of litigation



 
 

--------------------------------------------------------------------------------

 


PRE-CLOSING AMENDMENT
TO
TECHNOLOGY ASSET PURCHASE AGREEMENT




This Pre-Closing Amendment to Technology Asset Purchase Agreement (this
“Amendment”), dated as of 7 July 2006, is by and among Cabot Microelectronics
Corporation, a Delaware corporation (“CMC” or the “Parent”), QED Technologies
International, Inc., a Delaware corporation and wholly owned subsidiary of CMC
(the “Purchaser”), Byelocorp Scientific Inc., a New York corporation (“BSI” or
the “Seller”), QED Technologies, Inc., a New York corporation (“QED”), Don
Golini, an individual (“Golini”), and Lowell Mintz, an individual (“Mintz” and,
together with Golini, the “QED Shareholders” and, each, a “QED Shareholder”).


RECITALS


WHEREAS, Parent, Purchaser and Seller are parties to that certain Technology
Asset Purchase Agreement dated as of June 15, 2006 (the “Agreement”);


WHEREAS, QED and the QED Shareholders are parties to the Agreement for
indemnification purposes as set forth therein; and


WHEREAS, Parent, Purchaser, Seller, QED and the QED Shareholders desire to enter
into this Amendment to further provide for certain indemnification matters as
contemplated by and described in Section 9.03 of the Agreement,


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Parent, Purchaser, Seller, QED and the QED
Shareholders hereby agree as follows:


AGREEMENT


1. Section 9.03 of the Agreement shall be deleted in its entirety and the
following inserted in lieu thereof:


“Section 9.03 Indemnification Generally. Defined terms used in this Section 9.03
but not defined herein or elsewhere in the Agreement shall have the definitions
assigned to such terms in the Asset Purchase Agreement.
 
(a) Survival. All representations, warranties, covenants and obligations in this
Agreement, the certificates delivered pursuant to Section 5.02(A) and any other
certificate or document delivered by the Seller pursuant to this Agreement shall
survive the Closing and the consummation of the Contemplated Transactions,
subject to Section 9.03(c) below. The right to indemnification, reimbursement or
other remedy based upon such representations, warranties, covenants and
obligations shall not be affected by any investigation conducted with respect
to, or any Knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with
any such representation, warranty, covenant or obligation. The waiver of any
condition based upon the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations.
 
 
 

--------------------------------------------------------------------------------

 
(b) Limitations on Amount. Neither Seller, QED nor any QED Shareholder shall
have liability (for indemnification or otherwise) with respect to claims under
Section 9.01(a) until the total of all Damages with respect to such matters,
together with Damages under Section 11 of the Asset Purchase Agreement, exceeds
Two Hundred Thousand Dollars ($200,000.00) in the aggregate, and then for all
amounts of such Damages in excess of One Hundred Thousand Dollars ($100,000.00)
in the aggregate; provided, however, that the total aggregate amount of Damages
recoverable by Purchaser and the other Purchaser Indemnified Persons pursuant to
the provisions of this Article IX, together with Damages under Article 11 of the
Asset Purchase Agreement, shall be limited to the Escrow Amount, other than for
Damages arising in respect of the Escrow Exclusions, which Escrow Exclusions
expressly include Damages in respect of Sections 8.01(g)(i), (ii) and (iii),
8.01(i) and 8.01(k) (such Sections 8.01(g)(i), (ii) and (iii), 8.01(i) and
8.01(k), herein the “BSI Escrow Exclusions”) of this Agreement (and none of
Seller, QED or any QED Shareholder shall have personal liability for any claim
for Damages under this Article IX except for BSI Escrow Exclusions, in the case
of BSI, and for Escrow Exclusions, in the case of QED and the QED Shareholders
and then only to the extent, and in the amount by which, Damages for Escrow
Exclusions exceed the Escrow Amount, and in all events subject to the BSI
Indemnity Cap, in the case of BSI, and the Indemnity Cap, in the case of QED and
the QED Shareholders). Damages for the Escrow Exclusions, together with Damages
under any other provision of Article 11 of the Asset Purchase Agreement and any
other provision of this Agreement, shall be limited to an indemnity cap of Eight
Million Five Hundred Thousand Dollars ($8,500,000.00) (the “Indemnity Cap”) in
the aggregate. Subject to the foregoing limitations, including the Indemnity
Cap, BSI will be liable for all Damages under this Article IX up to the BSI
Indemnity Cap and QED and the QED Shareholders will be jointly and severally
liable for all Excess Damages. Likewise, Purchaser will have no liability (for
indemnification or otherwise) with respect to claims under Section 9.02 until
the total of all Damages with respect to such matters, together with Damages
under Section 11.4(a) of the Asset Purchase Agreement, exceeds Fifty Thousand
Dollars ($50,000) and then for the entire amount of such Damages; provided,
however, that the total aggregate amount of Damages recoverable by Seller and
the other Seller Indemnified Persons pursuant to the provisions of Section 9.02,
together with all Damages recoverable by QED under Section 11.4 of the Asset
Purchase Agreement, shall be limited to Damages not exceeding an indemnity cap
of Eight Million Five Hundred Thousand Dollars ($8,500,000.00) in the aggregate.
 
(c)  Time Limitations.
 
(i) If the Closing occurs, BSI, QED and the QED Shareholders, as applicable,
will have liability (for indemnification or otherwise) with respect to any
Breach under this Agreement of (A) a covenant or obligation to be performed or
complied with prior to the Closing Date (other than those in Sections 2.01
(“Purchased Assets”) and 4.01 (“Non-assumption of Liabilities”) and Article VI
(“Additional Covenants”), as to which a claim may be made at any time) or (B) a
representation or warranty (other than those relating to the BSI Escrow
Exclusions, as to which a claim may be made at any time within three (3) years
after the Closing Date), only if on or before the date that is eighteen (18)
months after the Closing Date, Purchaser notifies BSI, QED and the QED
Shareholders of a claim specifying the factual basis of the claim in reasonable
detail to the extent then known by Purchaser.
 
(ii) If the Closing occurs, Purchaser will have liability (for indemnification
or otherwise) with respect to any Breach of (i) a covenant or obligation to be
performed or complied with by it prior to the Closing Date or (ii) any
representation or warranty, only if on or before eighteen (18) months following
the Closing Date, BSI notifies Purchaser of a claim specifying the factual basis
of the claim in reasonable detail to the extent then known by BSI.
 
 
 

--------------------------------------------------------------------------------

 
(d) Escrow. Upon notice to BSI, QED and the QED Shareholders specifying in
reasonable detail the basis therefor, Purchaser may give notice of a claim in
any amount to which it may be entitled under this Article IX against the amount
held escrow under the Escrow Agreement. To the extent that BSI and/or QED and
the QED Shareholders have any obligation or liability pursuant to this Article
IX, other than matters arising in respect of the Escrow Exclusions, such
obligation or liability shall be discharged from the Escrow Amount in accordance
with the Escrow Agreement and, with respect to matters arising from the Escrow
Exclusions, first from the Escrow Amount (to the extent then available) in
accordance with the Escrow Agreement and thereafter by BSI (for BSI Escrow
Exclusions only) and/or QED and the QED Shareholders (for all other Escrow
Exclusions), as applicable, up to the BSI Indemnity Cap, in the case of BSI and
up to the Indemnity Cap, in the case of QED and the QED Shareholders. Neither
the exercise of nor the failure to exercise such right to give a notice of a
claim under the Escrow Agreement will constitute an election of remedies or
limit Purchaser in any manner in the enforcement of any other remedies that may
be available to it.
 
(e) Third-Party Claims.
 
(i) Promptly after receipt by a Person entitled to indemnity under this Article
IX (an "Indemnified Person") of notice of the assertion of a Third-Party Claim
against it, such Indemnified Person shall give notice to the Person obligated to
indemnify (an "Indemnifying Person") of the assertion of such Third-Party Claim,
provided that the failure to notify the Indemnifying Person will not relieve the
Indemnifying Person of any liability that it may have to any Indemnified Person,
except to the extent that the Indemnifying Person demonstrates that the defense
of such Third-Party Claim is prejudiced by the Indemnified Person's failure to
give such notice.
 
(ii) If an Indemnified Person gives notice to the Indemnifying Person of the
assertion of a Third-Party Claim, the Indemnifying Person shall be entitled to
participate in the defense of such Third-Party Claim and, to the extent that it
wishes (unless (i) the Indemnifying Person is also a Person against whom the
Third-Party Claim is made and the Indemnified Person determines in good faith
that joint representation would be inappropriate or (ii) the Indemnifying Person
fails to provide reasonable assurance to the Indemnified Person of its financial
capacity to defend such Third-Party Claim and provide indemnification with
respect to such Third-Party Claim), to assume the defense of such Third-Party
Claim with counsel reasonably satisfactory to the Indemnified Person. After
notice from the Indemnifying Person to the Indemnified Person of its election to
assume the defense of such Third-Party Claim, the Indemnifying Person shall not,
so long as it diligently conducts such defense, be liable to the Indemnified
Person under this Article for any fees of other counsel or any other expenses
with respect to the defense of such Third-Party Claim, in each case subsequently
incurred by the Indemnified Person in connection with the defense of such
Third-Party Claim, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Third-Party Claim, no compromise or
settlement of such Third-Party Claims may be effected by the Indemnifying Person
without the Indemnified Person's Consent unless (A) there is no finding or
admission of any violation of Legal Requirement or any violation of the rights
of any Person; (B) subject to Section 9.03(b), the sole relief provided is
monetary damages that are paid in full by the Indemnifying Person; and (C) the
Indemnified Person shall have no liability with respect to any compromise or
settlement of such Third-Party Claims effected without its Consent, which
Consent shall not be unreasonably withheld, delayed or conditioned. If notice is
given to an Indemnifying Person of the assertion of any Third-Party Claim and
the Indemnifying Person does not, within thirty (30) days after the Indemnified
Person's notice is given, give notice to the Indemnified Person of its election
to assume the defense of such Third-Party Claim, the Indemnifying Person will be
bound by any
 
 

--------------------------------------------------------------------------------

 
determination made in such Third-Party Claim or any compromise or settlement
effected by the Indemnified Person.
 
(iii) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).
 
(iv) Notwithstanding the provisions of Section 10.02, each party hereto hereby
consents to the nonexclusive jurisdiction of any court in which a Proceeding in
respect of a Third-Party Claim is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein and agree that
process may be served on each such party with respect to such a claim anywhere
in the world.
 
(v) With respect to any Third-Party Claim subject to indemnification under this
Article IX: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel; and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.
 
(vi) With respect to any Third-Party Claim subject to indemnification under this
Article IX, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its best efforts, in respect
of any Third-Party Claim in which it has assumed or participated in the defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure), and (ii) all communications between any party hereto
and counsel responsible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.
 
(f) Other Claims.  Within thirty (30) Business Days after a party obtains
Knowledge that it has sustained any Damages not involving a Third-Party Claim or
action which such party reasonably believes may give rise to a claim for
indemnification from another party hereunder, such Indemnified Person shall
deliver notice of such claim to the Indemnifying Person, together with a brief
description of the facts and data which support the claim for indemnification;
provided, however, that failure to so notify the Indemnifying Person shall not
relieve the Indemnifying Person of its indemnification obligations hereunder,
except to the extent that the Indemnifying Person is actually prejudiced
thereby. Any such notice must be made to the Indemnifying Person not later than
the expiration of the applicable survival period specified in Section 9.03(c).
If the Indemnifying Person does not notify the Indemnified Person within thirty
(30) Business Days following its receipt of such notice that the Indemnifying
Person disputes its liability to the Indemnified Person under this Article IX,
such claim specified by the Indemnified Person in such notice shall be
conclusively deemed a Liability of the Indemnifying Person under this Article IX
and the Indemnifying Person shall pay the amount of such claim to the
 
 

--------------------------------------------------------------------------------

 
Indemnified Person on demand or, in the case of any notice in which the amount
of the claim (or any portion thereof) is estimated, on such later date when the
amount of such claim (or such portion thereof) becomes finally determined. If
the Indemnifying Person has timely disputed its liability with respect to such
claim, as provided above, the Indemnifying Person and the Indemnified Person
shall proceed in good faith to negotiate a resolution of such dispute and, if
not resolved through negotiations, such dispute shall be resolved pursuant to
Section 9.03(g).
 
(g) Resolution of Conflicts.


(i) For purposes of this Article IX, if no agreement can be reached after good
faith negotiation between the parties, either Purchaser, Seller, QED or the QED
Shareholders may, by written notice to the other parties, request that
appropriate representatives of each party with decision-making authority,
together with their respective counsel, meet in New York, New York (if such
request is made by Purchaser) or in Chicago, Illinois (if such request is made
by BSI, QED or the QED Shareholders) for one (1) day in an effort to directly
resolve the dispute. In the event such a meeting or subsequent meetings fail to
resolve the dispute, the parties agree that they shall submit the claim to the
following alternative dispute resolution process: The parties first agree to
submit the claim and attempt in good faith to resolve the claim pursuant to
non-binding mediation or non-binding arbitration of the dispute by a neutral
third-party mediator or arbitrator, as applicable, mutually agreed upon and
selected in good faith by the parties (in either case, the party conducting such
mediation or arbitration shall be referred to herein as a “mediator”) and
conducted on terms and conditions to be determined by agreement of the parties
and such mediator. The mediator shall set a limited time period and establish
procedures designed to reduce the cost and time expended by the parties while
allowing the parties an opportunity, adequate in the reasonable judgment of the
mediator, to discover relevant information from the opposing parties about the
subject matter of the dispute. In the case of non-binding arbitration, such
mediator may render findings and such findings may be admissible in court, but
neither party shall be deemed to have stipulated or agreed to such findings or
otherwise be bound by such findings. In the event that non-binding mediation or
non-binding arbitration fails to resolve the dispute, then any party may resort
to litigation, provided, however, that the party(ies) who does not prevail in
such litigation will be responsible for all costs, expenses and attorneys’ fees
related to such litigation both for and on behalf of itself and the prevailing
party.


(ii) It is the intent of the parties hereto that all claims between the parties,
except those seeking equitable relief, shall be settled by the procedures as set
forth in this Section 9.03(g).
 
(h) Indemnification in Case of Strict Liability or Indemnitee Negligence. The
indemnification provisions in this Article  IX shall be enforceable regardless
of whether the liability is based upon past, present or future acts, claims or
Legal Requirements and regardless of whether any Person (including the person
from whom indemnification is sought) alleges or proves the sole, concurrent,
contributory or comparative negligence of the Person seeking indemnification or
the sole or concurrent strict liability imposed upon the Person seeking
indemnification.
 
 
(i) Exclusive Remedy. In the absence of fraud and except as provided in Section
9.03(l), the indemnification provisions set forth in this Article IX shall
provide the exclusive remedy for breach of any covenant, agreement,
representation or warranty of Seller, Purchaser or CMC, as the case may be, set
forth in this Agreement, the certificates delivered pursuant to Section 5.02,
any transfer instrument or any other certificate, document, writing or
instrument delivered by Seller, Purchaser or CMC, as the case may be, pursuant
to this agreement. In the
 
 

--------------------------------------------------------------------------------

 
case of fraud, the remedies provided in this Article IX will not be exclusive of
or limit any other remedies that may be available to Purchaser, Seller and the
other Indemnified Persons, as the case may be
 
 
(j) Tax Treatment of Indemnification Payments. Unless otherwise required by
applicable law, Purchaser and Seller agree to treat any payment made pursuant to
this Article IX as an adjustment to the Purchase Price for federal, state and
local income Tax purposes.
 


(k) Effect of Tax and Insurance Benefits. Notwithstanding anything to the
contrary contained herein, for purposes of this Article IX, the amount of
Damages for a particular claim for which indemnification is provided under this
Article IX shall be offset by (i) any Tax benefits actually realized by an
Indemnified Person pursuant to Section 9.03(j) as a result of payments made
under such claim or otherwise directly as a result of such claim and (ii) the
amount of any insurance proceeds received by an Indemnified Person by reason or
in respect of such Damages (exclusive of deductibles, retrospective premiums and
self-insured retentions under such insurance policies and any costs associated
with making or pursuing any claims); provided, however that neither Purchaser
nor CMC shall be required or obligated to make or pursue any claims under any
insurance policies as a condition to indemnification pursuant to this Article IX
or otherwise and any such claims actually made shall be in the sole discretion
of Purchaser or CMC, as applicable, provided, however, that Purchaser and CMC
shall accept any such insurance proceeds resulting from any such claim in offset
under this Section 9.03(k), subject only to the commercially reasonable
requirements or conditions of its insurer.
 
(l) Enforcement of Agreement. Seller acknowledges and agrees that Purchaser
would be irreparably damaged if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement by Seller could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
Purchaser may be entitled, at law or in equity, it shall be entitled to enforce
any provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.”


--3. Except as expressly amended hereby, all terms and conditions of the
Agreement shall remain in full force and effect, and from and after the date
hereof, reference to the Agreement shall refer to the Agreement, as amended
hereby.


[signature page(s) follow]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, hereby execute this Amendment as of the
date first set forth above.
 
SELLER:


BYELOCORP SCIENTIFIC INC.
 
By:
Name:  Lowell A. Mintz
Title:  Chairman, Chief Executive Officer and President
 
PURCHASER:


QED TECHNOLOGIES INTERNATIONAL, INC.
 
By:
Name:
Title:
 
CMC:


CABOT MICROELECTRONICS CORPORATION
 
By:
Name:
Title:
 
(Signature Pages Continue on Following Page)
 

 
 

--------------------------------------------------------------------------------

 

QED:
 
QED TECHNOLOGIES, INC., a New York corporation
 
By:
Name:
Title:
 
QED SHAREHOLDERS:
 
DON GOLINI, an individual
 
_____________________________________
 

LOWELL MINTZ, an individual
 
_____________________________________
 

 
 

--------------------------------------------------------------------------------

 

